                IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION



AMANDA HOSKINS and JONATHAN         )
TAYLOR,                             )
                                    )      Case No. 17-CV-84
         Plaintiffs,                )
                                    )      Hon. ROBERT E. WEIR
         v.                         )
                                    )      Mag. HANLY A. INGRAM
KNOX COUNTY, ET AL.,                )
                                    )      JURY TRIAL DEMANDED
         Defendants.




                           EXHIBIT 63
                                                                                     1


           IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF KENTUCKY


                                   NO. 17-CV-84


                           AMANDA HOSKINS, ET AL.,
                                   PLAINTIFFS
                                          V.


                             KNOX COUNTY, ET AL.,
                                  DEFENDANTS


                         Report on Eyewitness Identification


            Professional Background of Jeffrey Neuschatz, Ph.D.

      I, Jeffrey Neuschatz, received a Bachelor of Arts degree from Roger Williams

University in 1992, graduating summa cum laude in Psychology. I received a

Master of Arts degree from the State University of New York at Cortland in 1994

and a Ph.D. from Binghamton University in 1999. I have been a professor at The

University of Alabama in Huntsville since 2000. I am an expert on memory,

especially eyewitness memory. I have been studying eyewitness memory for fifteen

years. In this time, I have published several articles in peer reviewed journals,

written peer invited chapters, and presented my research findings at regional,

national, and international conferences. I have been qualified as an expert on

eyewitness memory in approximately 105 criminal cases in seven states, federal

courts, and military courts. I have provided my curriculum vitae, which lists my
                                                      Hoskins et al. v. Knox County et al, 2

     publications and other professional accomplishments to date, in Appendix B.

                                         Remuneration

             Loevy & Loevy has agreed to compensate me for my work in this case at a

rate of $300 per hour for consulting and expert testimony and $125 per hour for travel.

        I.      Overview of Opinions

             In March of 2012, Plaintiffs Jonathan Taylor and Amanda Hoskins were

     charged with the murder of Katherine Mills, based in part on law enforcement’s

     report that an eyewitness, Michael Crump, had positively identified the Plaintiffs as

     the people he saw outside Ms. Mills’ home on the day of the murder.

             As a result, counsel for the Plaintiffs in Amanda Hoskins, et al., v. Knox

     County, et al. have contacted me regarding expert assistance in various eyewitness

     identification matters at issue in the case. The brief summaries set forth below are

     based on my review of discovery materials provided to me by Plaintiffs’ counsel. I

     take no position on the accuracy of the details provided in the discovery.

             Attorneys for Ms. Hoskins and Mr. Taylor have provided me with copies of

     the case discovery and have discussed with me the nature and circumstances of the

     case. Because of my expertise, counsel have asked me to evaluate the identification

     issues with them and provide testimony regarding eyewitness memory. My role is to

     examine the identification evidence and, if necessary, inform the court or jury about

     the current state of knowledge regarding eyewitness memory and factors that may

     influence it. Below are the opinions I would include in my testimony, citing relevant
                                                   Hoskins et al. v. Knox County et al, 3

research on eyewitness memory in general and showups in particular, because of

their relevance to the identifications at issue.

   II.     Overview of Scientific Research on Memory and Eyewitness
           Identification

         a. Memory

         Memory does not work like a camera or video-recorder. Instead, memory is

reconstructive. When we experience an event, we do not keep a verbatim and

complete copy of what or how the event transpired. Instead, we store the gist of the

event and when we want to retrieve the experience, we fill in the gaps in accordance

with what we know about how the world works. Because we do not have a verbatim

copy of what occurred, these reconstructions can be accurate, but they also may be

inaccurate. This explains how people can have confidently held detailed memories of

events that never occurred. Furthermore, memories, once formed, can still change

with any retrieval of that memory. (Loftus, 1979; Loftus & Loftus, 1980; Schacter,

1995).

         Cognitive and social psychology have contributed significantly to our

understanding about eyewitness memory. Psychological research on eyewitness

memory is regularly published in such peer-reviewed journals as Law and Human

Behavior, Applied Cognitive Psychology, Journal of Experimental Psychology:

Applied, Legal and Criminological Psychology, and Psychology, Crime & Law. A

search of the American Psychological Association’s PsycArticles1 database conducted

on April 17, 2018 using the keyword “eyewitness” yielded a list of 2,083 journal article

references to eyewitness research. Using the American Psychological Association’s
                                                 Hoskins et al. v. Knox County et al, 4

PsycInfo database, a April 17, 2018 search using “eyewitness” as the key word yielded

a list of 3,100 scholarly references. Thus, the volume of research on eyewitness

memory is substantial.

         Eyewitness research is presented at annual conferences, most notably the

meeting of the American Psychology-Law Society (Division 41, American

Psychological Association). Eyewitness research is often discussed in textbooks used

in Psychology courses (e.g., Introduction to Psychology, Cognitive Psychology, Social

Psychology, Forensic Psychology) and is the subject of master’s theses and doctoral

dissertations. Researchers author and edit scholarly books devoted entirely to

eyewitness memory (e.g., Cutler, 2013; Lampinen & Neuschatz, & Cling, 2012;

Lindsay, Ross, Read & Toglia, 2007; Toglia, Read, Ross & Lindsay, 2007).

         Psychological research on eyewitness identification has been influential in the

reforming of police procedures for interviewing eyewitnesses and conducting

identification tests (Smith & Cutler, 2013b). Eyewitness research has been the topic

of at least eight amicus briefs submitted by the American Psychological Association

and figured prominently in several state Supreme Court decisions (Commonwealth

v. Gomes, 2015; State of New Jersey v. Henderson, 2011; State of Oregon v. Lawson,

2002).

         Research has also been devoted to the question of the role of mistaken

eyewitness identification in conviction of the innocent. Although the work of the

Innocence Project and the advocacy organizations associated with the Innocence

Network has brought considerable recent attention to the problem of wrongful
                                                Hoskins et al. v. Knox County et al, 5

conviction, the problem is not new. Yale Law Professor Edwin Borchard documented

65 cases of wrongful conviction 80 years ago (Borchard, 1932). Additional cases were

documented in subsequent decades (Smith & Cutler, 2013a).

      As of December 5, 2018, the National Registry of Exonerations has

documented 2,318 cases where mistaken identifications contributed to wrongful

convictions. In a National Registry report entitled “Exonerations in the United

States, 1989-2012,” mistaken identification was a contributing factor in 43% of the

total 873 wrongful convictions (27% of the 416 homicide cases and 51% of the 47

other violent crimes cases). According to the Innocence Project’s web page,

“Eyewitness identification is the single greatest cause of wrongful conviction

nationwide, playing a role in more than 70% of convictions overturned through DNA

testing.” In reviewing a larger sample of wrongful conviction cases, we find

mistaken identification to be a factor in about 50% of cases (Smith & Cutler, 2013a).

      b. Showup Identifications

      A showup is a procedure in which an eyewitness is presented with a single

person, either live or in a photograph, for the purpose of identification (Valentine,

Davis, Memon, & Roberts, 2012). Typically, these one-on-one confrontations occur in

the field, and in close spatial and temporal proximity to the crime (Behrman &

Davey, 2001, Neuschatz et al 2016). Showup identifications have been repudiated

as less reliable than lineup identifications by the United States Supreme Court

(Stovall v. Denno, 1967; United States v. Wade, 1967), the Sixth Circuit (Gregory v.

Louisville, 2006; Webb v. Havener, 1977; Haynes v. Bell, 1998), state courts (Bradley
                                                 Hoskins et al. v. Knox County et al, 6

v. State, 1980; Commonwealth v. Carter, 1979), and social science researchers

(Neuschatz et al., 2016, Steblay, Dysart, Fulero, & Lindsay, 2003). In fact, in a

recent survey of eyewitness identification experts, Kassin, Tubb, Memon, and Hosch

(2001), reported that 74% of the respondents endorsed the statement that showups

increase the likelihood of a false identification relative to lineups.

      The major criticism against using showups is that they are inherently biased

and lead to more false identifications of innocent people than lineups. There are

several reasons for this concern.

      First, one of the guidelines for a fair and proper lineup from the Department

of Justice (DOJ, Technical Working Group, 1999) is that the suspect should not

stand out from other members of the lineup. Second, another recommendation from

the DOJ is that the lineup administrator should be unaware of the identity of the

suspect so that the administrator cannot influence the witness. Clearly, it is

impossible to adhere to these recommendations with showups: the suspect stands

out and the lineup administrator knows the suspect’s identity.

      Next, it has been suggested that because showups have only one suspect,

they will produce higher choosing rates than lineups. The idea is that witnesses are

more likely to choose when there is only one option as opposed to six or more

options. The higher choosing rate could lead to more correct identifications but also

more false identifications of suspects. (False identifications refer to the

identification of an innocent suspect who is thought to have committed the crime.)

False identification is a dangerous error because of the potential of innocent people
                                                 Hoskins et al. v. Knox County et al, 7

being indicted and potentially incarcerated. As evidence of the increased choosing

rate with showups, Behrman and Davey (2001), in their archival analysis, reported

that the choosing rate in showups was 76% as opposed to 48% for lineups. One

important fact to note is that the Behrman and Davey (2001) results are based on

an archival analysis of police records so it is impossible to know if the increased

choosing rates in the showups were actually correct or false identifications.

      A third criticism is that there is no way in showups to identify people who are

merely guessing and have no memory of the perpetrator. One benefit of lineups,

simultaneous (showing all lineup members at once) or sequential (showing lineup

members one at a time), is that there is some protection for an innocent suspect

with the presence of foils. (Foil identifications refer to identifications of people who

are known to be innocent.) An unreliable eyewitness can be identified through their

selection of a foil in a lineup. The showup does not afford any such protection.

      Proponents. Proponents of using showups generally offer two reasons for

conducting showups: they can be done quickly while the memory is fresh, and since

showups have the potential to be conducted faster than lineups, criminals can be

detained, and innocent persons freed of suspicion, more quickly than with lineups.

Research on eyewitness identification demonstrates that witnesses tend to perform

more poorly at identifying guilty suspects as time progresses (Clark & Godfrey,

2009). Therefore, it is better to test memory (i.e., administer an eyewitness

identification task) at a short delay rather than long delay. Consistent with the

psychological research, the United States Supreme Court and state courts have held
                                                  Hoskins et al. v. Knox County et al, 8

that one of the circumstances under which it is acceptable to conduct a showup is

when it occurs close in time to the incident in question (see Gardner & Anderson,

2004). The rationale given by the courts is that the memory is stronger and more

likely to be more accurate at a shorter delay. Thus, a potential advantage of

showups is that they may result in better memory performance than lineups due to

the shorter delay between the incident and the administration of the identification

procedure. However, Wetmore et al. (2014) demonstrated that even with a shorter

retention interval (5 minutes), participants had worse discrimination (fewer correct

identifications and more false identifications) than participants who completed a

lineup two days after viewing the event.

      As noted by the Technical Working Group (DOJ, Technical Working Group, p.

27, 1999), showups are inherently biased and should be used only in a limited set of

circumstances:

          The use of a showup can provide investigative information at an
          early stage, but the inherent suggestiveness of a showup requires
          careful use of procedural safeguards.
   III.   Factual Background Regarding Eyewitness Identification
      On December 20, 2010, law enforcement responded to the home of Katherine

Mills in Flat Lick, Kentucky. Upon arrival, officers found Katherine Mills dead

outside her home. A joint murder investigation was commenced by Kentucky State

Police (“KSP”), the Barbourville Police Department, and the Knox County Sheriff's

Department.
                                              Hoskins et al. v. Knox County et al, 9

      a. Eyewitness Account

      According to a case supplement drafted by KSP Detective Mike Cornett,

Detective Cornett took a statement from Mr. Michael Crump near the scene. (PL

002663). The report indicates that Mr. Crump provided the following information:

      Mr. Crump stated that own [sic] 12/20/10 he drove by this residence
      and he observed a blue car parked near the road in front of the house.
      He states that he obsevred [sic] a white male wearing a hooded
      camoflauge [sic] coat walking from the rear corner of the residence
      towards the road. He states that the man had tatoos [sic] on one or
      both of his hands. Id.

      A February 2, 2011 report indicates that Mr. Crump thereafter provided the

same information to KSP Detectives York and Joshua Bunch. (PL 15065). At that

time, Detective Bunch made the following sketch of the male that Mr. Crump

purportedly described seeing at the Mills residence:
                                               Hoskins et al. v. Knox County et al, 10

      Two days later, Detective York sought out an affidavit for a search warrant

in which he swore that Mr. Crump “identified” Mr. Michael Simpson as being the

person Mr. Crump saw at Katherine Mills’ home on the day she was found

deceased. (PL 00339-340). According to sworn testimony given by Mr. Crump and

Detective York at their depositions, however, Mr. Crump was never able to

positively identify anyone. See subsection (c) below.

      b.     Photos of Jonathan Taylor
      Later in the investigation, Detective York ultimately used the sketch to try to

manufacture a positive identification of his suspect, Jonathan Taylor. See York

Deposition, p. 346, 2-6. As such, in February of 2011, Detective York and Knox

County Sheriff John Pickard arrested Jonathan Taylor and took him to the

Barbourville Police Station for questioning. Taylor Deposition, p. 145, 1-10; 146, 2-5,

15-23; 147, 3-4; Pickard Deposition, p. 97, 11-13. The record reveals that the

Defendants had viewed the composite sketch created by Mr. Crump and Officer

Bunch prior to this date. York Deposition, p. 343-345; Pickard Deposition, p. 237:11-

16. There, Defendant York, Pickard, and Broughton intentionally requested that

Mr. Taylor put on a coat on prior to instructing him to place the hood over his head.

See Taylor Deposition, 3/28/18, p. 145, 1-5; p. 147, 10-13; York Deposition, p. 349, 7-

25; 350, 1-25; p. 351, 1-8. After doing so, the Defendants proceeded to take

photographs of Mr. Taylor in an effort to obtain Mr. Crump’s identification.

Detective Broughton never made any attempts to stop Defendants York or Pickard

from dressing Mr. Taylor up.
                                               Hoskins et al. v. Knox County et al, 11

      According to Mr. Taylor, Defendants Broughton and York engaged in a

discussion during the photo-taking process. See Taylor Deposition, 4/13/18, at 16-

18. In their conversation, Defendants Broughton and York boasted about how they

were taking the photographs in a manner that would cause Mr. Crump to identify

Mr. Taylor and allow for law-enforcement to finally initiate charges against him.

Id. at 16:16-17:14. According to Mr. Taylor, the Defendants bragged as they

concocted an unduly suggestive photo array, claiming “Oh, yeah, we got him.”

Defendant Broughton admits to taking the photographs of Mr. Taylor and reveals

that he “knew they were going to be used in some capacity in the investigation.”

Broughton Dep. 125-126.

      Detective York even admits that in an effort to get the photographs of Mr.

Taylor to look like the sketch done by Mr. Crump, the officers had Mr. Taylor put

the hood of the coat over his head, to leave some of his hair out of the sides of the

hood, and to turn to the side. Id.

      Q:     ...You told Jonathan Taylor to put on this hoodie and have the
             hood over his head when you took the photographs, right?
      A:     Probably so, yes.
      Q:     Yeah. And that’s because you knew that Mr. Crump’s sketch
      had a hood over the suspect, right?
      A:     Yes.
      Q:     So you wanted the photographs of Jonathan Taylor to look
      like the sketch that was done by Michael Crump, right?
      A:     Is—as long as—all the pictures I took of different people. Yes.
York Deposition, p. 349, 7-16, 20-21.
                                             Hoskins et al. v. Knox County et al, 12

Some of these photographs are contained below.




      Months later, Detective York later sent the photos of Mr. Taylor to a police

department in Oklahoma so those officers could show the photos to Mr. Crump to

see whether Mr. Crump could positively identify Mr. Taylor as the suspect he saw

outside the Mills’ residence. York Deposition, p. 69, 19-23. See also PL 002674

indicating Mr. Crump lived in Oklahoma from March 2011 until August 2012.
                                                  Hoskins et al. v. Knox County et al, 13

Importantly, the Defendants did not send any photographs of other individuals at

the time Mr. Taylor’s photograph were sent.

        b. Eyewitness Could Not Positively Identify Mr. Taylor

        When shown the photographs of Mr. Taylor, Mr. Crump was unable to

positively identify Mr. Taylor, a fact Detective York admittedly did not document in

any report. York Deposition, p. 69, 24-25, p. 70, 4, 14-23; 71, 3-9; p. 73, 4-5; p. 169,

22-25. In fact, Mr. Crump is consistent in his recollection that he could not and did

not positively identify anyone because he could not see the male’s face he observed

outside the residence.

        Mr. Crump testified as follows during his April 19, 2018 deposition:
              Q: Did you ever identify Mike Simpson?
              A: No, I don’t even know who he is.
              Q: Did you ever…
              A: I didn’t identify no one.
              Q: Okay.
              A: I told him 100 percent that I could not identify…I did not
see a         face…
Crump Deposition, p. 16, 4-10; see also, Crump deposition, p. 11, 20-25 (“All I seen

was a tattoo on a hand…”); p. 12, 8-9 (… “I did not seen a face and I didn’t see a face

in the car because the lady was turned around.”); p. 24, 4-7 (Q: “And one of the

things that you told Detective York all along was that you didn’t see the face?” A:

“No. I didn’t. Never did.”); p. 41, 2 (“I can’t identify a face.”).
                                                  Hoskins et al. v. Knox County et al, 14

   IV.        Factors Affecting Confidence of Identification

              a. Limited view of the alleged perpetrator’s face.

         Mr. Crump testified that he had a limited view of the suspect’s face. In his

deposition, he stated that he was traveling at 40 miles per hour at the time he drove

by Ms. Mills’ home, and that the individual was looking away from the road and

towards the home when Mr. Crump passed by, making an identification impossible.

Id. at p. 38, 8, 48:3-10, 61:20-22 (“...I didn’t see the face. It was this way. Yeah, it

was toward the house. There wasn’t no face I saw.”)

         Later, Mr. Crump testified that:
              A: But now, the face I never seen it.
              Q: Never seen the face?
              A: No.
              Q:. Okay. And so if we were looking at --
              A: Because I remember they had some kind of a hoodie pulled
                 down, yeah.
Crump Deposition, p. 39, 2-7.

         Detective York agreed that Mr. Crump could not make a positive

identification “That’s one thing that myself and – and the defense agreed upon is

that Michael Crump could never positively identify anybody from the photos.

York Deposition, p. 70, 24-25 – p. 71, 1. Additionally, Mr. Crump testified that the

above sketch created by Det. Bunch was inaccurate because the hood the individual

wore was pulled down further on the male’s face than the sketch indicates. Id., p.

48, 3-10.

         A:      -- this hoodie was nothing like this.
                                                Hoskins et al. v. Knox County et al, 15

      Q:      Okay.
      A:      This hoodie was pulled way down.
      Q:      How far?
      A:      Yeah, it was like a -- you ever seen somebody wear an
              oversized jacket that looks like it's too big for them, you know,
              that was kind of slouched down like his, going.
      Q:      Do you have a hood on your sweater? Can you demonstrate
              how far down the hoodie was pulled when you saw the guy?
      A:      Yeah, it was probably down about – probably down about like
              this right here.
      Q:      So that's not –
      A:      Yeah, So I couldn't see a face.
      Q:      So, for the court reporter. It is fair to say that the hoodie was
              pulled down almost to the bottom of his nose?
      A.      Yeah, I don’t know, I couldn’t – like I told you, I can’t 100
           percent    identify nobody.
Crump Deposition, p. 46, 2-22. (See sketch below on which Mr. Crump marked

during his deposition indicating where hood fell under the individual’s nose.)
                                               Hoskins et al. v. Knox County et al, 16




      In sum, Mr. Crump consistently reported not having seen a frontal view of

the alleged perpetrator’s face. He reported only seeing a side view of the male’s face

and a tattoo on his hand. When features of the face are unavailable to be encoded,

these features are not available to aid in recognition and recognition accuracy

therefore suffers (Mansour et al., 2012). This factor, taken alone or in combination

with the other witnessing factors identified in this report, increased the risk of a

mistaken identification.

             b.     Clothing Bias

      Clothing bias refers to a situation when an innocent suspect is identified

because he/she is wearing clothes similar to the clothes worn by the perpetrator.

Showups are often used at the time suspects are apprehended because they are

near the vicinity of the crime and they match the description of the perpetrator.

Almost half of the information contained in witness descriptions refers to the
                                              Hoskins et al. v. Knox County et al, 17

clothing worn by the perpetrator (Lindsay, Nosworthy, Martin, & Martynuck, 1994).

Thus, clothing bias is a particular problem for showups and can lead to erroneous

identifications.

      There have been several studies that have examined clothing bias in

showups. In one of the first studies, Yarmey et al. (1996) had the perpetrator

approach volunteers in public places and ask for directions to a specific location.

After varying retention intervals, the volunteers completed the showup

identification. In the same clothing condition, the perpetrator and the suspect wore

the same clothing; in the different clothing condition the suspect wore a sweater

that differed in color and style from the one worn by the perpetrator. Yarmey also

varied the how closely the suspect resembled the perpetrator. The results revealed

more false identifications in the perpetrator-absent condition when the clothing

matched and the suspect closely resembled the perpetrator. Clothing bias did not

influence witnesses' correct or false identifications when the suspect did not

resemble the perpetrator.

      Dysart et al. (2006) examined clothing bias by varying the typicality of the

clothing: distinct (e.g., Harley Davidson T-shirt) vs common (e.g., blue button-down

dress shirt). They only found a clothing bias effect when the suspect wore

distinctive clothing. There was no clothing bias when suspects were dressed in

typical clothing. More specifically, there were more false identifications when the

innocent suspect wore the same clothes as the perpetrator.
                                             Hoskins et al. v. Knox County et al, 18

      Wetmore et al, 2015, had participants watch a video in which the perpetrator,

wearing either a hat or not, stole a laptop computer from an apartment. Later,

participants completed a video showup identification in which the suspects were

either wearing the same clothing as the crime video or different clothing and were

either wearing the same hat or not. The results revealed that clothing match

enhanced discrimination--more correct identifications and fewer false

identifications--than when the clothing did not match. Wetmore et al. did not

interpret these results as an endorsement for conducting showups with the suspect

wearing matching clothing to the perpetrator. In fact, they argued that clothing bias

remains a concern in showups:

      Maintaining the same clothing in the showup identification enhanced
      participant’s ability to discriminate a guilty from an innocent suspect.
      Does that mean that we recommend that the police should try to
      capitalize on a match of clothing and not worry about any possible
      negative consequences? An answer to that question depends on the
      quality of an eyewitness’ description of the perpetrator. For example, if
      the viewing conditions are suitable (e.g., adequate lighting, low stress)
      and a witness is able to provide a detailed description of the
      perpetrator’s face, then it seems reasonable that a clothing match
      could enhance discriminability (Wetmore et al., 2015, p. 41 ).

      Here, as noted above, Mr. Crump repeatedly stated during his deposition that

he could not see the face of the person coming around the corner of Ms. Mills' house

due to the hoodie being pulled down and the suspect looking away from him. As

such, clothing bias would remain a significant concern in the showup photos of Mr.

Taylor. Put simply, dressing Mr. Taylor up in a hoodie to mimic the sketch is an

incredibly suggestive identification procedure that runs contrary to the standards

that existed at the time.
                                                  Hoskins et al. v. Knox County et al, 19

    V.       Opinions

         According to the United States Supreme Court precedent and

Commonwealth’s Attorney Jackie Steele showups are inherently biased and should

only be conducted under a limited and specific set of circumstances such as if the

witness is dying (Stovall v. Denno, 1967) or if the identification occurs close in time

to the crime (Gardner & Anderson, 2004). As Commonwealth’s Attorney Jackie

Steele testified:

             A: … A photo show-up would -- could be one individual. Of
             course, if you do that, you do have a very high likelihood of it
             being suppressed for a photo show-up, unless there's some very
             limited instances in which it would not be suppressed. So, I
             believe the best course of action is six, to get around the
             suppression issues. There can be a photo show-up with one, but
             again, your likelihood of suppression of that will be suppressed.

Steele Deposition, P. 91, 2-10.


*        *      *      *      *     *      *      *     *      *      *     *

             Q: And is that because, in your experience, courts have found
             that the showing of a single photograph of an unknown suspect is
             unduly suggestive?

             A. I think that's the -- the language that the courts would use.
                Yes.

Id. at P. 92, 16-21.

         In the present case, neither of these conditions existed. Mr. Crump was not

dying, and the attempt to identify Jonathan Taylor was conducted several months

after the incident. Since these circumstances were not present in this case, the
                                               Hoskins et al. v. Knox County et al, 20

police could have conducted a less-biased identification (i.e., a lineup) or a properly

constructed photo-array, one that is not unduly suggestive.

      Moreover, according to his own sworn testimony (p 349), Detective York

admits that he and the other Defendants intentionally photographed Mr. Taylor for

the purpose of identification to look like the person described by Mr. Crump. The

effect of matching the clothing of the culprit and the suspect increases the bias in

the identification procedure when the witness does not get a good view of the

culprit’s face. Detective York did this even though Mr. Crump had repeatedly told

him that he would be unable to identify the culprit because he did not see his face.

Furthermore, Mr. Crump testified at his deposition that the sketch of the culprit did

not resemble his description. In summary, having Mr. Taylor pull his hoodie over

his head for the photograph increased the bias in the lineup. Put simply, the

Defendants here intentionally constructed unduly suggestive identification

procedure.

      The identification procedures from which the eyewitness was asked to

identify Mr. Taylor are of the type that encourage identifications by guessing and

offer little protection against identification from guessing. While Mr. Taylor’s

appearance alone rendered the identification procedure as highly suggestive,

suggestiveness was further enhanced by the manner in which the identification

process was administered by the investigators. Defendant York testified that he

only sent photographs of Mr. Taylor for Mr. Crump to view. In this case, the photo
                                                Hoskins et al. v. Knox County et al, 21

array procedure has significant shortcomings with respect to suggestiveness and

the protection of identification from guessing.

         Further, identification by guessing is more likely to occur when the

perpetrator was not known by the eyewitness and/or the eyewitness has a weak

memory trace for the perpetrator. The strength of the memory trace is influenced

by the conditions under which the eyewitness viewed the events. Generally

speaking, eyewitnesses who have weaker memories are more susceptible to

suggestive influences than do eyewitnesses who have stronger memories (e.g., Lane,

2006). For example, we would expect suggestive identification procedures to have

less of an effect on an eyewitness who is identifying a good friend or relative than on

an eyewitness who is identifying a perpetrator never seen before the crime. We

would likewise expect suggestive procedures to have more of an effect on an

eyewitness who saw the perpetrator in conditions that limited his or her

opportunity to form a strong memory for the perpetrator than on an eyewitness who

had generous time and opportunity to get to know a perpetrator at the time of the

crime.

         Research on eyewitness identification has identified various factors that

influence an eyewitness’ ability to encode the facial characteristics of a perpetrator

and ultimately to make an accurate identification. Eyewitnesses are more prone to

error when:

         -   the lighting conditions are dim and viewing distances are substantial (De
             Jong, Wagenaar, Wolters, & Verstijnen, 2005);
                                              Hoskins et al. v. Knox County et al, 22

      -   the eyewitness’s exposure time to the perpetrator’s face is brief as opposed
          to long (Bornstein, Deffenbacher, Penrod, & McGorty, 2012);

      -   the perpetrator is of different race rather than the same race (Meissner &
          Brigham, 2001);

      -   the event is extremely stressful as opposed to less or moderately stressful
          (Deffenbacher, Penrod, Bornstein, & McGorty, 2004; Morgan et al., 2004);

      -   the perpetrator’s hair and hairline are uncovered (Mansour et al., 2012);

      -   there is only one as opposed to multiple perpetrators (Megraya &
          Bindemann, 2011);

      -   the identifications are made after longer rather than shorter periods of
          time (Deffenbacher, Bornstein, McGorty, & Penrod, 2008).


As Mr. Crump himself concedes, the conditions under which the eyewitness viewed

the alleged perpetrator in this case are of the type that weaken an eyewitness’s

memory trace for the perpetrator and increase the risk of false identification. Here,

there is evidence indicated that the Defendants were aware that some combination

of the factors listed above existed prior to ever taking photographs of Mr. Taylor

and conducting the suggestive show-up at issue.

      Finally, it is extremely difficult for jurors and lay people, unfamiliar with the

psychological research on eyewitness identification, to appreciate the subtle but

important factors that can affect eyewitness identification accuracy and the factors

that lead to false identifications. Many of the research findings are counterintuitive.

For example, most lay people would not realize that simple instructions given to a

witness, stating that the culprit may or may not be in the lineup, can dramatically

affect identification accuracy. In addition, most people believe that there is a strong
                                              Hoskins et al. v. Knox County et al, 23

correlation between confidence and accuracy. The confidence-accuracy correlation

has been shown to be modest under the best of conditions when appropriate

identification procedures are not used (Wixted & Wells, 2017). Considering that

factors like these are subtle but can have an enormous impact on the accuracy of

eyewitnesses and the impact of eyewitnesses on jurors, it is important to have experts

educate the jury on these issues. Furthermore, traditional methods of instructing

jurors (i.e., opening statements, cross examination, and judicial instructions) have

not entirely been effective at educating jurors on what is otherwise counterintuitive

and beyond the knowledge of lay people (Pezdek, 2007).

      As summarized above, the identification procedures utilized by the Defendants

in this case are unquestionably suggestive, under which one could not expect a high

level of confidence in the accuracy of an identification, had one been procured. The

opinions contained in this report are stated to a reasonable degree of psychological

certainty, and are based upon the information I have been provided to date. I reserve

the right to modify my opinions should I receive new or additional information.

Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the

foregoing report is true and correct.



Respectfully submitted,




Jeffrey S. Neuschatz, Ph.D
                                              Hoskins et al. v. Knox County et al, 24

                                    References
Behrman, B. W., & Davey, S. L. (2001). Eyewitness identification in actual criminal
     cases: An archival analysis. Law and Human Behavior, 25(5), 475–491.
Bornstein, B. H., Deffenbacher, K. A., Penrod, S. D., & McGorty, E. K. (2012).
     Effects of exposure time and cognitive operations on facial identification
     accuracy: A meta-analysis of two variables associated with initial memory
     strength. Psychology, Crime & Law, 18, 473-490.
Clark, S. E., & Godfrey, R. D. (2009). Eyewitness identification evidence and
     innocence risk. Psychonomic Bulletin & Review, 16(1), 22–42.
Deffenbacher, K. A., Bornstein, B. H., Penrod, S. D., & McGorty, K. (2004). A meta-
     analytic review of the effects of high stress on eyewitness memory. Law and
     Human Behavior, 28, 687- 706.
Deffenbacher, K. A., Bornstein, B. H., McGorty, E. K., & Penrod, S. D. (2008).
     Forgetting the once-seen face: Estimating the strength of an eyewitness’s
     memory representation. Journal of Experimental Psychology: Applied, 14, 139-
     150.
De Jong, M., Wagenaar, W. A., Wolters, G., & Verstinjnen, I. M. (2005). Familiar
     face recognition as a function of distance and illumination: A practical tool for
     use in the courtroom. Psychology, Crime & Law, 11, 87-97.
Dysart, J. E., Lindsay, R. C. L., & Dupuis, P. R. (2006). Show-Ups: The Critical
     Issue of Clothing Bias. Applied Cognitive Psychology, 20(8), 1009–1023
Gardner, T. J., & Anderson, T. M. (2004). Criminal evidence: Principles and cases.
     5th ed.: Wadsworth Cencage Learning.
Kassin, S. M., Tubb, V. A., Hosch, H. M., & Memon, A. (2001). On the “general
     acceptance” of eyewitness testimony research: A new survey of the
     experts. American Psychologist, 56(5), 405–416.
Lindsay, R. C. L., Nosworthy, G. J., Martin, R., & Martynuck, C. (1994). Using mug
     shots to find suspects. Journal of Applied Psychology, 79(1), 121-130.
Loftus, E. F. & Loftus, G. R. (1980). On the permanence of stored information in the
     human brain. American Psychologist, 35, 409-420.
                                             Hoskins et al. v. Knox County et al, 25

Loftus, E. F. (1979). The malleability of human memory: Information introduced
     after we view an incident can transform memory. American Scientist, 67, 312-
     320.
Mansour, J., K., Beaudry, J. L., Bertrand, M. I., Kalmet, N., Melsom, E. I., &
     Lindsay, R. C. L. (2012). Impact of disguise on identification decisions and
     confidence with simultaneous and sequential lineups. Law and Human
     Behavior, 36, 513-526.
Megreya, A. M., & Bindermann, M. (2011). Identification accuracy for single- and
     double-perpetrator crimes: Does accomplice gender matter? British Journal of
     Psychology, 137, 83-89.
Meissner, C. A., & Brigham, J. C. (2001). Eyewitness identification: Thirty years of
     investigating the own-race bias in memory for faces. Psychology, Public Policy
     and Law, 7, 3- 35.
Neuschatz, J. S., Wetmore, S. A., Key, K. N., Cash, D. K., Gronlund, S. D., &
     Goodsell, C. A. (2016). A comprehensive evaluation of showups. In M. K.
     Miller & B. H. Bornstein (Eds.), Advances in psychology and law. (Vol. 1, pp.
     43–69). Cham: Springer International Publishing.
Pezdek, K. (2007). Expert Testimony on Eyewitness Memory and Identification. In
     M. Costanzo, D. Krauss, & K. Pezdek (Eds.), Expert Psychological Testimony
     for the Courts (pp. 99-117). Mahwah, NJ: Erlbaum
Schacter, D. L. (1995). Memory distortion: History and current status. Memory
     Distortion: How Minds, Brains, and Societies Reconstruct the Past, 1-43.
Steblay, N., Dysart, J., Fulero, S., & Lindsay, R.C.L. (2003). Eyewitness accuracy
     rates in police showup and lineup presentations: A meta-analytic
     comparison. Law and Human Behavior, 27(5), 523-540.
Smith A. M, Cutler BL. (2013a) Introduction: identification procedures and
     conviction of the innocent. In: Cutler BL, editor , editor. Reform of Eyewitness
     Identification Procedures. Washington, DC: American Psychological
     Association; p. 3–2110.1037/14094-001
                                             Hoskins et al. v. Knox County et al, 26

Smith A.M, Cutler B. L. (2013b) Conclusion: Identification Test Reforms. In: Cutler
     BL, editor., editor. Reform of Eyewitness Identification Procedures.
     Washington, DC: American Psychological Association; p. 3–2110.1037/14094-
     001
Valentine, T., Davis, J. P., Memon, A., & Roberts, A. (2012). Live showups and their
      influence on a subsequent video line-up. Applied Cognitive Psychology, 26(1),
      1–23.
Wetmore, S. A., Neuschatz, J. S., & Gronlund, S. D. (2014). On the power of
      secondary confession evidence. Psychology, Crime & Law, 20(4), 339–357.
Wetmore, S. A., Neuschatz, J. S., Gronlund, S. D., Wooten, A., Goodsell, C. A., &
      Carlson, C. A. (2015). Effect of retention interval on showup and lineup
      performance. Journal of Applied Research in Memory and Cognition, 4(1), 8–
      14.
Wixted, J. T. & Wells, G. L. (2017). The Relationship between Eyewitness
     Confidence and Identification Accuracy: A New Synthesis. Psychological
     Science in the Public Interest, 18, 10-65.

Yarmey, A. D., Yarmey, M. J., & Yarmey, A. L. (1996). Accuracy of eyewitness
      identifications in showups and lineups. Law and Human Behavior, 20(4),
      459–477.
                                               Hoskins et al. v. Knox County et al, 27


                          Materials Reviewed
Depositions

      Jackie Steele, June 18, 2018
      Jason York, February 13, 2018
      John Pickard, March 22, 2018
      Jonathan Taylor, April 13, 2018
      Jonathan Taylor, March 28, 2018
      Michael Crump, April 19, 2018
      Mike Broughton, July 10, 2018

Photographs

      Photographs of Jonathan Taylor, Bates PL005067-5074
      Photographs of Michael Simpson, Bates PL006455

Police Reports

      M. Mefford Report, March 23, 2013, Bates PL 025460
      J. York Report, February 2, 2011, Bates PL 015065
      Sketch Description provided by M. Crump, Bates PL002660
      Transcript of Dist. Court Hearing, William Lester, March 27, 2012, Bates PL
      025665-025683

Polices & Procedures Barbourville

      BAR 000001-000005 Definitions
      BAR 000006-000015 Alarms and Responding to Silent Alarms
      BAR 000016-000023 Disciplinary Procedures
      BAR 000024-000040 DV Policy
      BAR 000041-000047 Emergency Pursuit
      BAR 000048-000054 K-9 Policy
      BAR 000055-000058 Knox County Ministerial Association
      BAR 000059-000060 Pepper Mace Policy
      BAR 000061-000073 Rank Structures
      BAR 000074-000086 Sexual Assault Investigations (2)
      BAR 000087-000099 Sexual Assault Investigations
      BAR 000100-000102 Traffic Check Point
      BAR 000103-000107 Use of Force
      BAR 000108-000111 Vehicle Policy

Polices & Procedures Knox County
      2014 Policy
Polices & Procedures Kentucky State Police
      2011 Training Manual

Training Records for John Pickard & Derek Eubanks

Discovery

     Defendant Mike Broughton’s Answers to Interrogatories & Responses to Requests
     for Production of Documents Propounded by Plaintiffs, October 9, 2018

     Defendant John Pickard Answers to Interrogatories Propounded by Plaintiffs,
     September 5, 2017

     Defendant Knox County Answers to Interrogatories Propounded by Plaintiffs,
     September 28, 2017

     Defendant Jason York’s Answers to Plaintiffs’ First Set of Interrogatories,
     October 12, 2017

     Defendant Jason York’s Responses to Plaintiffs’ First Set of Requests for Production
     of Documents, October 12, 2017
                                          Curriculum Vitae
                                      Jeffrey Scott Neuschatz

Personal Information
Department of Psychology                              Phone: (256) 824-2321
Morton Hall 321                                       Email: neuschaj@email.uah.edu
University of Alabama in Huntsville
Huntsville, AL 35899

Academic Positions
      August 2012 -            Professor
                               University of Alabama in Huntsville

       August 2007 - 2012      Associate Professor
                               University of Alabama in Huntsville

       August 2000 - 2006      Assistant Professor
                               University of Alabama in Huntsville

       August 1999             Visiting Assistant Professor
                               St. Mary's College of Maryland

Education
       June 1999             Ph.D. in Cognitive Psychology
                              Binghamton University

       May 1994                M.S. in Experimental Psychology
                               State University of New York College at Cortland

       May 1992                B.S. in Psychology
                               Roger Williams University

Honors and Awards

           UAH Research and Creative Activity Mentor Award (2015)
           UAH Foundation Award for Research and Creative Achievement (2003)
           Outstanding Faculty Advisor, University of Alabama in Huntsville (2000-2001)
           Dissertation Year Fellowship, Binghamton University (1997-1998)




                                                                                           1
Grants

Eyewitness Identification Confidence.
     UAHuntsville Individual Investigator Distinguished Research (IFDR) Program. (2017)
     Jeffrey S. Neuschatz
     Award: $46,427

Showups vs. Lineups: A Comparison of Two Identification Techniques
     National Science Foundation LSS-1060921 (2011-2014)
     Jeffrey S. Neuschatz, Scott Gronlund, Charlie A. Goodsell
     Award: $302,000

Showups vs. Lineups: A Comparison of Two Identification Techniques
     National Science Foundation SES-1060921 (2011-2014)
     Jeffrey S. Neuschatz
     Award: $10,000

The Effect of Post-Identification Feedback on the Elderly: Implications and Recommendation for Lineup
        Administrators
      University of Alabama in Huntsville Research Mini-Grant. (2003)
      Jeffrey S. Neuschatz
      Award: $10,000

I am Sorry I Forgot Your Name: Testing an Expanding Rehearsal Account of Name Learning with the
        Elderly.
      University of Alabama in Huntsville Research Mini-Grant. (2001)
      Jeffrey S. Neuschatz
      Award: $10,000

Books

Bornstein, B. H., Neuschatz, J. S. (under contract). Hugo Münsterberg’s Psychology and Law: A
        Historical and Contemporary Assessment. Oxford University Press: New York.

Lampinen, J. M., Neuschatz, J. S., Cling, A. D. (2012). Psychology of Eyewitness Memory.
      Psychological Press: New York.

Articles in Refereed Journals
Mote, P., Neuschatz, J. S, Bornstein, B. H., Wetmore, S. A., & Key, K. N. (in press).
       Secondary Confessions as Post-Identification Feedback: How Jailhouse Informant Testimony can
       Alter Eyewitnesses Identification Decisions Journal of Police and Criminal Psychology.

Key, K. N., Neuschatz, J. S., Bornstein, B. H., Wetmore, S. A., Luecht, K. M., Dellapaolera, K. S., &
       Quinlivan, D. S. (2018). Beliefs about secondary confession evidence: a survey of laypeople and
       defense attorneys. Psychology, Crime and Law, 24(1), 1-13.

Wetmore, S. A., McAdoo, R., Gronlund, S. D., & Neuschatz, J. S. (2017). The impact of fillers on lineup
      performance. Cognitive Research: Principles and Implications, 2, 1-13.

Key, K. N., Wetmore, S. A., Neuschatz, J. S., & Gronlund, S. D. (2017). The effects of post-

                                                                                                         2
        identification feedback on showup identifications and innocent suspects. Journal of Police and
        Criminal Psychology, 32, 369-377.

Wixted, J. T., Mickes, L., Wetmore, S. A., Gronlund, S. D., & Neuschatz, J. S. (2017). ROC analysis in
       theory and practice. Journal of Applied Research in Memory and Cognition, 6, 343-351.


Key, K. N., Wetmore, S. A., Neuschatz, J. S., Gronlund, S. D., Cash, D. K., & Lane, S. (2017). Lineup-
       fairness affects postdictor validity and ‘don’t know’ responses. Applied Cognitive Psychology, 31,
       59-68.

Quinlivan, D. S., Wells, G. L., Neuschatz, J. S., Luecht, K. M., Cash, D. K., & Key, K. N. (in press). The
       Effect of Pre-admonition suggestions on Eyewitnesses’ Choosing Rates and Retrospective
       Judgments. Journal of Police and Criminal Psychology, 32, 236-246.
Bornstein, B. H., Golding, J., Neuschatz, J. S., Kimbrough, C., Reed, K., Magyarics, C., & Luecht, K.
       (2016). Mock juror sampling issues in jury simulation research: A meta-analysis. Law & Human
       Behavior, 15.

Erickson, W. B., Lampinen, J. M., Wooten, A., Wetmore, S. A., & Neuschatz, J. S (2016). When
       snitches corroborate: Effects of post-identification feedback from a potentially compromised
       source. Psychiatry, Psychology & Law, 23, 148-160.

Key, K. N., Cash, D. K., Neuschatz, J. S., Price, J. L., Wetmore, S. A., & Gronlund, S. D. (2015).
       Showups versus lineups with older adults. Psychology, Crime, & Law, 21, 871-889.

Wetmore, S. A., Neuschatz, J. S., Gronlund, S. D., Key, K. N., & Goodsell, C. A. (2015). Do the clothes
     make the criminal? The influence of clothing match on identification accuracy in showups.
     Journal of Applied Research in Memory and Cognition. 4, 36-42.

Wetmore, S. A., Neuschatz, J. S., Gronlund, S. D., Wooten, A., Goodsell, C. A., & Carlson, C. A.
      (2015). Effect of retention interval on showup and lineup performance. Journal of Applied
      Research in Memory and Cognition, 4, 8-14.

Goodsell, C. A. Neuschatz, J. S., & Gronlund, S. D. (2015). Investigating mugshot commitment.
       Psychology, Crime and Law. 21, 219-233.

Gronlund, S. D., & Neuschatz, J. S., (2015). Eyewitness identification discriminability: ROC analysis
       versus Logistic regression Journal of Applied Research in Memory and Cognition. 4, 221-228.

Wetmore, S. A., Neuschatz, J. S., & Gronlund, S. D. (2014). On the power of secondary confessions.
      Psychology, Crime and Law, 20, 339- 357.

Gronlund, S. D., Carlson, C. A., Neuschatz, J. S., Goodsell, C. A., Wetmore, S. A., Wooten, A., &
       Graham , M. C., (2012). Showups versus Lineups: An evaluation using ROC Analysis. Journal of
       Applied Research in Memory and Cognition. 4, 221-228.




                                                                                                         3
Neuschatz, J. S., Wilkinson, M. L., Goodsell, C. A., Wetmore, S. A., Quinlivan, D. S., & Jones, N. J.
      (2012). Secondary Confessions, Expert Testimony, and Unreliable Testimony. Journal of Police
      and Criminal Psychology. 27, 179-192.

Quinlivan, D. S., Neuschatz, J.S., Wells, G. L., Douglass, A. B., & Wetmore, S. A. (2012). The Effect of
       Post-Identification Feedback, Delay, and Suspicion on Accurate Eyewitnesses. Law and Human
       Behavior. 36, 206-214.

Quinlivan, D. S., Neuschatz, J.S., Wells, G. L., Cutler, B. L., McClung, J. E., & Harker, D. (2012). Do
       pre-admonition suggestions moderate the effect of the unbiased-lineup instructions? Legal and
       Criminological Psychology, 17, 165-176.

Douglass, A. B., Neuschatz, J. S., Imrich, J., & Wilkinson, M. (2010) Does post-identification feedback
       affect evaluations of eyewitness testimony and identification procedures?" Law and Human
       Behavior, 34, 282-294.

Quinlivan, D. S., Wells, G. L. & Neuschatz, J. S. (2010). Is manipulative intent necessary to mitigate the
       eyewitness post-identification feedback effect? Law and Human Behavior, 34, 186-197.

Goodsell, C. A. Neuschatz, J. S., & Gronlund, S. D. (2009). Effects of Mugshot Commitment and
       Choosing on Lineup Performance in Young and Older Adults. Applied Cognitive Psychology, 23,
       788-803.

Quinlivan, D. S., Neuschatz, J. S., Jimenez, A., Cling, A. D., Douglass, A. B., & Goodsell, C. A. (2009).
       Do prophylactics prevent inflation? Post-identification feedback and the effectiveness of
       procedures to protect against confidence-inflation in earwitnesses. Law and Human Behavior, 33,
       111-121.

Neuschatz, J. S., Lawson, D. S., Swanner, J. S., Meissner, C. A., & Neuschatz, J. S. (2008). The Effects
      of Accomplice Witnesses and Jailhouse Informants on Jury Decision Making. Law and Human
      Behavior 32(2), 137-149.

Neuschatz, J. S., Neuschatz, J. S., Lawson, D. S., Powers, R. A., Fairless, A. H., Goodsell, C. A., Toglia,
      M. P. (2007). The mitigating effects of suspicion on post-identification feedback and on
      retrospective eyewitness memory. Law and Human Behavior, 31(3), 231-247

Neuschatz, J. S., Neuschatz, J. S., Seemann, E. A., & Noble, A. P., (2006). Lineup identification:
      combating the effects of post identification feedback. Journal of Forensic Psychology Practice, 6,
      63-73.

Neuschatz, J. S., Preston, E. L., Burkett, A. D., Toglia, M. P., Lampinen, J. M., & Neuschatz, J. S.,
      Fairless, A. H., Lawson, D. S., Powers, R. A., & Goodsell, C. (2005). The effects of post-
      identification feedback and age on retrospective eyewitness memory. Applied Cognitive
      Psychology, 19, 435-453.

Neuschatz, J. S., Preston, E. L., Toglia, M. P., & Neuschatz, J. S. (2005). A Comparison of the Efficacy
      of Two Name Learning Techniques: Expanding Rehearsal vs. Name-Face Imagery. American
      Journal of Psychology, 118, 79-101.



                                                                                                           4
Lampinen, J. M., Odegard, T., & Neuschatz, J. S. (2004). Robust recollection rejection in the memory
      conjunction paradigm. Journal of Experimental Psychology: Learning, Memory, and Cognition,
      30, 332-342

Neuschatz, J. S., Lynn, S. J., Benoit, G. E. & Fite, R. (2003). Hypnosis and memory illusions: An
      investigation using the Deese/Roediger and McDermott paradigm. Imagination, Cognition, and
      Personality, 22, 3-12.

Soraci, S., Carlin, M. T., Toglia, M. P., Chechile, R., & Neuschatz, J. S. (2003). Generative processing
        and false memories: When there is no cost. Journal of Experimental Psychology: Learning,
        Memory and Cognition, 29, 511-523.

Neuschatz, J. S., Benoit, G. E., & Payne, D.G. (2003). Effective warnings in the Deese/Roediger and
      McDermott false memory paradigm: The role of identifiablity. Journal of Experimental
      Psychology: Learning, Memory and Cognition, 29, 35-41.

Neuschatz, J. S., Lampinen, J. M., Preston, E. L., Hawkins, E. R., & Toglia, M. P. (2002). The effect of
      memory schemata on memory and the phenomenological experience of naturalistic situations
      Applied Cognitive Psychology, 16, 687-708.

Lampinen, J. M., Copeland, S. M. & Neuschatz, J. S. (2001). Recollections of things schematic: Room
      schemas revisited. Journal of Experimental Psychology: Learning, Memory and Cognition, 27,
      1211-1222.

Neuschatz, J. S., Payne, D.G., Lampinen, J. M., & Toglia, M. P. (2001). Assessing the Effectiveness of
      Warnings and the Phenomenological Characteristics of False Memories. Memory, 9, 53-71.

Lynn, S. J., Neuschatz, J. S., Fite, R., & Kirsch, I. (2001). Hypnosis in forensic settings. Journal of
       Forensic Psychology Practice, 1, 113-122.

Lampinen, J. M., Faries, J. M., Neuschatz, J. S., & Toglia, M. P. (2000). Recollections of things
      schematic: The influence of scripts of recollective experience. Applied Cognitive Psychology, 14,
      453-554.

Lampinen, J. M., Neuschatz, J. S., & Payne, D. G. (1999). Source attributions and false memories: A
      test of the demand characteristic account. Psychonomic Bulletin and Review, 130-135.

Toglia, M. P., Neuschatz, J. S., & Goodwin, K. A. (1999). Recall accuracy and illusory memories:
        When more is less. Memory, 7, 233-256.

Lampinen, J. M., Neuschatz, J. S., & Payne, D. G. (1998). Memory illusions and consciousness:
      Examining the phenomenology of true and false memories. Current Psychology, 16, 181-224.

Payne, D. G., Neuschatz, J. S., Lampinen, J. M., & Lynn, S. J. (1997). Compelling memory illusions:
       The phenomenological qualities of false memories. Current Directions in Psychological Science,
       6, 56-60.

Payne, D. G., Elie, C. J., Blackwell, J. M., & Neuschatz, J. S. (1996). Memory illusions: Recalling,
       recognizing, and recollecting events that never occurred. Journal of Memory and Language, 35,
       261-285.


                                                                                                           5
Book Chapters
Neuschatz, J. S., Wetmore, S. A., Key, K. N., Cash, D. K., Gronlund, S. D., & Goodsell, C. A. (2016). A
      comprehensive evaluation of showups. In B. Bornstein, & M. K. Miller (Eds.), Advances in
      psychology and law (pp. 43-69). Switzerland: Springer International Publishing.

Neuschatz, J. S., Wetmore, S, A., & Grondlund, S. D. (2015). Memory gaps and memory errors. In R.
      Scott and S. Kosslyn (Eds.), Emerging trends in the social and behavioral sciences: An
      interdisciplinary, searchable, and linkable resource (pp. 1-13). Hoboken, NJ: John Wiley and
      Sons.

Price, J., Mueller, N., Wetmore, S. A., & Neuschatz, J.S. (2014). Eyewitness Memory and Metamemory
         in Older Adults. In M. P. Toglia, D. F. Ross, J. A. &, Pozzulo, & E. Pica (Eds.), The elderly
         witness in court. London: Francis & Taylor.

Goodsell, C., Wetmore, S. A., Neuschatz, J. S., & Gronlund, S. D., Showups. (2013). Lineup Reform. In
       B. L. Cutler (Ed.), pp. 213-238. Conviction of the innocent: Lessons from legal research.
       Washington, D.C, American Psychological Association.

Neuschatz, J. S., Jones, N., McClung, J., & Wetmore, S. A., (2012). Unreliable Informant Testimony. In
      B. L. Cutler (Ed.), pp. 213-238. Conviction of the innocent: Lessons from legal research.
      Washington, D.C, American Psychological Association.

Neuschatz, J. S., & Cutler, B. L. (2008). Eyewitness Identification. In H.L. Roediger, III (Ed.), Cognitive
      Psychology of Memory. Vol. 2 of Learning and Memory: A Comprehensive Reference, 4 vols.
      (J.Byrne Editor). pp. 845-865 Oxford: Elsevier.

Neuschatz, J.S., Lampinen, J.M, Toglia, M.P., Payne, D.G., & Preston, E. L. (2007). False Memories:
      History, Theory, and Implications. In D. Ross, J. Read, D. Ross, & R. Lindsay. (Eds.), Handbook
      of Eyewitness Psychology. (pp. 239 – 260). New York: Erlbaum Associates, Inc.

Lynn, S. J., Neuschatz, J. S., Rhue, J., & Fite, R. (2001). Hypnosis and memory in forensic contexts. In
       D. Eisen, G. Goodman, & J. Quas. (Eds.), Memory and suggestibility in the forensic interview,
       New York: Wiley.

Payne, D. G., Klin, C., Lampinen, J. M., Neuschatz, J. S., & Lindsay, D. S. (1999). Memory applied. In
       F. T. Durso, R. Nickerson, R. W. Schanveldt, S. T. Dumais, & M. T. H. Chi (Eds.), Handbook of
       applied cognition. (pp. 83 – 113). New York: Wiley.

Toglia, M. P., Neuschatz, J. S., Hembrooke, H., & Ceci, S. J. (1996). Children’s memory following
        misleading postevent information: A contextual approach. In D. Herrmann, C. McEvoy, C.
        Hertzog, P. Hertel, & M. K. Johnson. (Eds.), Basic and applied memory research: Practical
        applications. (pp. 67 - 76). New York: Erlbaum Associates, Inc.

Other Publications
Neuschatz, J. S., & Lawson, D. S. (2008). Eyewitness Memory. In B. L. Cutler (Ed.), Encyclopedia of
       Psychology & Law. Thousand Oaks, CA: Sage.




                                                                                                           6
Toglia, M. P., Goodwin, K. A., & Neuschatz, J. S. (2009). Adult suggestibility. In A. Jamieson, & A.
        Moenssens (Eds.). Wiley Encyclopedia of Forensic Science, (pp. 1065-1072). Chichister, UK:
        John Wiley & Sons.

Lampinen, J. M., & Neuschatz, J. S. (2008). Reconstructive Memory. In B. L. Cutler (Ed.),
      Encyclopedia of Psychology & Law. Thousand Oaks, CA: Sage.

Invited Lectures
Neuschatz, J. S. (2015). Eyewitness Identifications: Showups versus Lineups. The University of Alabama

Neuschatz, J. S. (2008). Bartered Testimony. University of Oklahoma.

Neuschatz, J. S. (2007). Eyewitness Identification. Alabama Criminal Defense Lawyers Association.

Neuschatz, J. S. (2007). Accomplice Witnesses and Jailhouse informants: Are we dancing with the devil?
       John Jay College of Criminal Justice.

Neuschatz, J. S. (2007). Post Identification Can’t Go on with Suspicious minds. University of Arkansas.

Neuschatz, J. S. (2006). Post Identification Can’t Go on with Suspicious minds. University of California,
       Irvine.

Neuschatz, J. S. (2006). The Effect of Suspicion on Post Identification Feedback. Florida International
       University.

Neuschatz, J. S. (2004). Eyewitness Identification and Post Identification Feedback. University of
       Alabama.

Neuschatz, J. S. (2004). Recollections of Things Schematic: The influence of Scripts on Recollective
       Experience. University of Alabama.

Presentations at Professional Conventions
Key, K. N., Wetmore, S. A., Neuschatz, J. N., Gronlund, S. D., & Bradfield-Douglass, A. (March 2017).
    The relationship between post-identification feedback and witness response latency. Paper to be
    presented at the annual American Psychology and Law Society Conference, Seattle, WA.

Smith, P., Wetmore, S. A., Neuschatz, J. N., Bornstein, B. (March 2017). The influence of jailhouse
    informant testimony on eyewitnesses’ propensity to change their identification. Paper to be
    presented at the annual American Psychology and Law Society Conference, Seattle, WA.

Wetmore, S. A., McAdoo, R. M., Gronlund, S. D., & Neuschatz, J. S. (November 2016). Lineups are
   better than showups but filler siphoning is rarely the reason. Poster presented at the Psychonomic
   Society Annual Meeting, Boston, MA.

Wetmore, S. A., Gronlund, S. D., Neuschatz, J. S., & McAdoo, R. M. (March, 2016). Lineups are better
   than showups but filler siphoning is rarely the reason. Paper to be presented at the annual American
   Psychology and Law Society Conference, Atlanta, GA.




                                                                                                            7
Key, K. N., Wetmore, S. A., Cash, D., Neuschatz, J. S., & Gronlund, S. D. (March, 2016). The effect of
   post-identification feedback on showup identifications. Paper to be presented at the annual American
   Psychology and Law Society Conference, Atlanta, GA.

Key, K. N., Wetmore, S. A., Neuschatz, J. S., Gronlund, S. D., Cash, D., & Lane, S. (March, 2016).
   Confidence and response latency as postdictors of witness accuracy in lineups and showups. Paper to
   be presented at the annual American Psychology and Law Society Conference, Atlanta, GA.

Luecht, K., Key, K., Dellapaolera, K., Bornstein, B., Wetmore, S., & Neuschatz, J. (March, 2016).
   Opinions on secondary confession evidence: A survey of lawyers and laypeople. Paper to be
   presented at the annual American Psychology and Law Society Conference, Atlanta, GA.

Goodsell, C. A., Gronlund, S. D., McAdoo, R., Neuschatz, J. S., & Wetmore, S. A. (November, 2015).
   Showups and Lineups: Exploring (and Improving) Identification Performance with WITNESS. Poster
   presented at the Psychonomic Society Annual Meeting, Chicago, Illinois.

Key. K. N., Wetmore, S. A., Neuschatz, J. S., Gronlund, S. D., Cash, D. K., & Lane, S. (November, 2015)
   Response Latency and Confidence as Postdictors of Witness Accuracy in Lineups and Showups.
   Poster presented at the Psychonomic Society Annual Meeting, Chicago, Illinois.

Key. K. N., Wetmore, S. A., Neuschatz, J. S., Gronlund, S. D., Cash, D. K., & Lane, S. (October, 2015)
       Confidence and Response Latency as Postdictors of Witness Accuracy. Poster presented at
       ARMADILLO, Waco, Texas.

Cash, D., Key, K. N., Wetmore, S. A., Gronlund, S. D., Neuschatz, J. S., & Goodsell, C. A. (March,
       2015). A comprehensive evaluation of showups. Paper presented at the annual American
       Psychology and Law Society Conference, San Diego, CA.

Wetmore, S. A., Key, K. N., Neuschatz, J. S., & Gronlund, S. D. (March, 2015). Do the clothes make the
      criminal in showups? Paper presented at the annual American Psychology and Law Society
      Conference, San Diego, CA

Wetmore, S. A., Gronlund, S. D., & Neuschatz, J. S. (April, 2014). Eyewitness Identifications: A New
      Perspective. Paper presented at Oklahoma/Kansas Judgment and Decision Making Annual
      Workshop.

Goodsell, C. A., Gronlund, S. D., Neuschatz, J. S., & Wetmore, S. A. (2012). Are Showups Ever Better
       than Lineups? Poster to be presented at the 63rd Psychonomic Society Conference (Toronto, CA,
       November)

Wetmore, S. A., Neuschatz, J. S., Gronlund, S. D. (March 2013). The influential jailhouse
      informant. Poster presented at the annual American Psychology and Law Society Conference,
      Portland, OR.

Gronlund, S. D., Carlson, C. A., Neuschatz, J. S., Goodsell, C. A., Wetmore, S. A., Wooten, A., &
       Graham, M. (March 2013). Showups versus lineups: An evaluation using ROC analysis. Paper
       presented at the annual American Psychology and Law Society Conference, Portland, OR.




                                                                                                         8
Wooten, A., Neuschatz, J. S., Carlson, C. A., Gronlund, S. D., Wetmore, S. A., Goodsell, C. A. (March
      2013). Showups vs. lineups: Can showups be reliable? Paper presented at the annual American
      Psychology and Law Society Conference, Portland, OR.

Goodsell, C. A., Gronlund, S. D., Neuschatz, J. S., Wetmore, S. A., & McAdoo, R. (2012). Contributions
       of Commitment and Familiarity to Lineup Identifications Following Mugshot Exposure. Poster to
       be presented at the 62nd Psychonomic Society Conference (Minneapolis, MN, November)

Carslon, C., Goodsell, C. A., Wetmore, S. A., Gronlund, S. D., & Neuschatz, J. S., (2012). Showups
        versus Lineups: An Evaluation Using ROC Analysis. Poster presented at the 62nd Psychonomic
        Society Conference (Minneapolis, MN, November)

Wright, B. J., Clement, L., Atkins, D., Park, M., Bond, K., Price, J., & Neuschatz, J. (2012). Feedback’s
        impact on younger and older adults’ number estimation performance. Poster to be presented at
        the 62nd Psychonomic Society Conference (Minneapolis, MN, November)

Wetmore, S. A., Neuschatz, J. S., Goodsell, C. A., & Gronlund, S. D. (March, 2012). Primary or
      secondary confessions: What do jurors believe? Poster presented at the annual American
      Psychology and Law Society Conference, San Juan, PR.

Wetmore, S. A., Graham, M., Wooten, A., Neuschatz, J. S., & Goodsell, C. A. (March, 2012). Clothing
      bias: Does it need to be distinctive? Poster presented at the annual American Psychology and Law
      Society Conference, San Juan, PR.

Erickson, W. B., Lampinen, J. M., Neuschatz, J. S., Wetmore, S. A., Peters, C. S., & Sweeney, L. N.
       (March, 2012). Are snitches taken seriously? An investigation of post-identification feedback
       from a secondary source. Poster presented at the annual American Psychology and Law Society
       Conference, San Juan, PR.

Clement, L., Atkins, D., Mann, E., Bond, K., Price, J., & Neuschatz, J. (2011). Manipulations That
       Enhance Integration Do Not Reduce Retrieval-Induced Forgetting. Paper presented at the fifty-
       second annual meeting of the Psychonomic Society, Seattle, Washington.

Wetmore, S. A., Neuschatz, J., Graham, M., Davidson, R., & Exley, W. (March, 2011). On the Power of
      Secondary Confessions. Presentation at the annual American Psychology and Law Society
      conference, Miami, Florida.

Goodsell, C. A., Gronlund, S., Neuschatz, J., & Dobos, R. (March, 2011). Contributions of memory and
       decision processes to lineup identifications following mugshot exposure. Presentation at the
       annual American Psychology and Law Society conference, Miami, Florida.

Goodsell, C. A., Gronlund, S., & Neuschatz, J., (March, 2011). Contributions of memory and decision
       processes to lineup identifications following mugshot exposure. Paper presented at the fifty-first
       annual meeting of the Psychonomic Society, St Louis, MO.

Knight, M.A., Smalarz, L.A., Turosak, A.K., Hunter, J.H., Benal, J.L., Butcher, B.D., Arndorfer A.L.,
        Quinlivan, D.S. Neuschatz, J. S. Wells, G.L. (2010, May). Perceptions on Race and
        Socioeconomic Status in Ambiguous Situations. Poster presentation at the Association for
        Psychological Science Conference, Boston, MA.


                                                                                                            9
Quinlivan, D.S., McClung, J., Harker, D., Neuschatz, J.S., Wells, G.L., Cutler, B., Wilford, M. M. (2009,
       March). “Surely, You Can Pick Him Out!” The Effects of Pre-Identification Feedback on
       Choosing Rates and Certainty. Paper presented at the annual American Psychology and Law
       Society conference, San Antonio, TX.

Neuschatz, J.S. & Wilkinson, M. L. (March, 2009). Jailhouse informant testimony: How much is too
       much? Plenary Panel presentation at the annual American Psychology and Law Society
       conference, San Antonio, TX.

Quinlivan, D.S., Lovik, C. J., Peterson, M., Wells, G. W., Neuschatz, J.S. (November, 2008) Surely you
       can pick him out! Poster presented at the annual Psychonomic Society conference, Chicago, IL.

Jimenez, A., Quinlivan, D.S., Neuschatz, J.S. (2008, May). Exploring the confidence prophylactic as a
       method for abating the post identification feedback effect in earwitness testimony. Poster
       presented at the American Psychological Society, Chicago, IL.
Quinlivan, D.S., Wells, G. L., Neuschatz, J.S. (2008, May). The necessity of manipulative intent on the
       feedback nullification effect. Poster presented at the American Psychological Society, Chicago,
       IL.

McClung, J., Quinlivan, D. S., Neuschatz, J. S., Cling, A. (2008, May). The effects of Pre identification
      suggestion on likelihood beliefs, confidence and choosing. Poster presented at the American
      Psychological

Goodsell, C. A., Neuschatz, J. S., & Gronlund, S. D. (2007). Mugshot exposure prior to lineup
       identification: Age, familiarity, and commitment effects. Paper presented at the 7th Biannual
       Meeting of the Society for Applied Research in Memory and Cognition, Lewiston, ME

Jimenez, A. M., Quinlivan, D. S., Neuschatz, J. S., Cling, A., Douglass, A. B., Goodsell, C. A. (2008,
       March). Exploring the confidence prophylactic as a method for abating the post-identification
       feedback effect in earwitness eestimony. Presented at the annual American Psychology and Law
       Society conference, Jacksonville, FL.

Wilkinson, M., Quinlivan, D. S., Howard, J., Swanner, J. S., Neuschatz, J. S., Cling, A. (2008,
       March). The effect of modified judicial instructions and expert testimony on jury perception of
       secondary confessions. Poster presented at the annual American Psychology and Law Society
       conference, Jacksonville, FL.

McClung, J., Quinlivan, D. S., Neuschatz, J. S., Wells, G. L., Wilford, M. M. (2008, March). The effects
      of pre-identification feedback on eyewitness' retrospective confidence reports. Poster presented at
      the annual American Psychology and Law Society conference, Jacksonville, FL.

Lawson, D. S., Swanner, J. K., Pitts, W. N., Myers, C. A. (2007). The effects of suspicion on post
      Identification feedback using a target present lineup. Poster for the American Psychological
      Society.




                                                                                                            10
Lawson, D. S., Neuschatz, J. S., Swanner, J. K., & Meissner, C. A. (2007). The effects of accomplice
      witnesses and jailhouse snitches on judicial decision making. Paper Presentation at ASTC
      Conference, Long Beach, CA.

Wilkinson, M., Pitts, W. N., Lawson, D. S., Neuschatz, C. A., Cling, A., Meissner, C. A. (2007). The
       effects of incentive and source on jury decision making. Poster for the American Psychological
       Society.

Swanner, J. K., Wilkinson, M., Lawson, D.S., Neuschatz, J. S. (2007). Explicit incentive instruction on
      jury decision making. . Poster for the American Psychological Society.

Lawson, D.S., Swanner, J. K., Neuschatz, J. S., Cling, A., Lawson, M. (2007). The Effects of Source and
      Motivation of a Secondary Confession on Jury Verdicts. Paper presented at the Munsterberg
      Conference.

Lawson, D. S., Swanner, J. K., Neuschatz, J. S., Myers, C. M., Davis, M. R. (2007). The Mitigating
      Effects of Suspicion on Post Identification Feedback Using a Target Present Photo Lineup. Poster
      for the Munsterberg Conference.

Swanner. J.k, Lawson, D.S., Kisper, C. Neuschatz, J.S. & Lampinen, J. (2007). Motivation Reduces Bias
      Due to Coerced Confessions in Judicial Decision-Making. Poster for the Munsterberg
      Conference.

Lawson, D. S., Swanner, J. K., Neuschatz, J. S. (2006). The Effects of Information Source and Witness
      Motivation on Judicial Decision Making. Poster for the American Psychological Society.
Swanner, J. K., Lawson, D. S., Neuschatz, J. S. (2006). The Effects of Suspicion on Coerced Confessions
      and Jury Decision Making. Poster for the American Psychological Society.
Swanner, J., Lawson, D., Neuschatz, J., & Goodsell, C. (2006). The Use of Suspicion of Coerced
      Confessions and Judicial Decision Making. Poster Presentation at the Annual Psychology and
      Law conference, Tampa, FL.
Neuschatz, J., Lawson, D., Goodsell, C, Swanner, J (2006, March). A Symposium on Eyewitness
       Identification Research at the annual Psychology and Law conference, Tampa, FL.
Neuschatz, J. S., Toglia, M. P., Goodsell, C. A., Lawson, D. S., Swanner, J. K., & Neuschatz, J. S. (2005).
       Suspicious Minds Reduce the Post-Identification Feedback Effect. Paper presented at the forty-
       sixth annual meeting of the Psychonomic Society, Toronto, ON, Canada.
Goodsell, C. A., Neuschatz, J. S., Neuschatz, J. S., Fairless, A. H., Lawson, D. S., Powers, R. A. (2005).
       Eliminating the effects of post-identification feedback through the use of suspicion. Poster to be
       presented at the annual conference of the Southeastern Psychological Association, Nashville, TN.

Jimenez, A., Adhami, M., Lawson, D., Neuschatz, J. (2005). The mitigating effects of suspicion on post-
       identification feedback. Poster presented at the annual Southeastern Undergraduate Psychology
       Research Conference, Huntsville, AL.

Toglia, M. P., Neuschatz, J.S., Neuschatz, J.S., Preston, E., & Noble, A.P. (2005). Expanding Rehearsal
        vs. Name/Face Imagery: A Comparison of Two Name Learning Techniques. Paper presented at
        the fifth biennial meeting of the Society for Applied Research in Memory and Cognition
        (SARMAC), New Zealand.



                                                                                                          11
Fairless, A. H., Wise, R. A., Lawson, D.S., Neuschatz, J. S., Toglia, M.P. (2004)Post-Identification
         feedback effects as a function of delay and age. Paper presented at the 16th Annual Convention of
         the American Psychological Society, Chicago, IL

Neuschatz, J. S., Toglia, M. P., Preston, E. L., Lampinen, J. M., Neuschatz, J. S., Goodsell, C., Lawson,
       D. S., Powers, R. A., & Fairless, A (2004) Confidence inflation and event recognition with
       younger and older adult eyewitnesses. Paper presented at the forty-fifth annual meeting of the
       Psychonomic Society, Minneapolis, MN.

Powers, R., Fairless, A., Lawson, D., Neuschatz, J., (2004). The Effects of PostIdentification Feedback on
       the Witnessing Experience Over a 3 Week Delay. Paper presented at the annual Southeastern
       Undergraduate Psychology Research Conference, Birmingham, AL.

Powers, R., Fairless, A., Cornwell, M., Rosenbloom, C., Lawson, D., Neuschatz, J. (2004). The Effects of
       Feedback Over a Three Week Interval. Poster presented at Committee for Equality of
       Professional Opportunity at the annual conference of the Southeastern Psychological Association,
       Atlanta, GA .

Neuschatz, J. S., Toglia, M. P.,Burkett, A., Preston, E. L., Lampinen, J. M., & Neuschatz, J. S., (2004).
       The postidentification feedback effect with young and elderly adults. Paper presented at the forty-
       fifth annual meeting of the Psychonomic Society, Vancouver, Canada.

Neuschatz, J. S., Toglia, M. P, Preston, E. L., Neuschatz, J. S., & Fairless, A. (2003). Sorry, I forgot your
       name:Comparing naming. Paper presented at the forty-forth annual meeting of the Psychonomic
       Society, Vancouver, Canada.

Toglia, M. P., Preston, E., Neuschatz, J., & Neuschatz, J. (2003, July). Warnings and the social contagion
        of false memories. Paper presented at the fifth biennial meeting of the Society for Applied
        Research in Memory and Cognition (SARMAC), Aberdeen, Scotland.

Preston, E. L., Neuschatz, J. S., Toglia, M. P., & Neuschatz, J. S. (2003, May). Social contagion of false
        memories in naturalistic environments. Paper presented at the 15th Annual Convention of the
        American Psychological Society, Atlanta, GA.

Toglia, M. P., Preston, E. L., Neuschatz, J. S., & Neuschatz, J. S. (2002). Social contagion of false
        memories in naturalistic situations. Paper presented at the forty-third annual meeting of the
        Psychonomic Society, Kansas City, Missouri.

Neuschatz, J. S., Abbott, K. E., Goldstein, J. E., Neuschatz, J. S., Preston, E. L., & Scherzo, G. (2002).
       Priming effect of violence proclivity on recall of aggressive words. Paper presented at the
       fourteenth annual convention of the American Psychological Society, New Orleans, Louisiana.

Neuschatz, J. S., Neuschatz, J. S., Goldstein, J. E., Abbott, K. E., Scherzo, G., Preston, E. L., & Trimbach,
       C. M. (2002). Relationship between violence proclivity, culture of honor, and social dominance.
       Paper presented at the fourteenth annual convention of the American Psychological Society, New
       Orleans, Louisiana.

Preston, E. L., Neuschatz, J. S., Pettibone, J. C., Neuschatz, J. S., Griffith, A.,& Zeitlin, D. (2002). Sorry
        I forgot your name: Comparing name learning techniques. Paper presented at the forty-eighth
        annual meeting of the Southeastern Psychological Association, Orlando, Florida.


                                                                                                             12
Neuschatz, J. S., Toglia, M. P., Lampinen, J. M., & Preston, E. L. (2001). Schemas and retention intervals
       influence false memories in the classroom. Paper presented at the forty-second annual meeting of
       the Psychonomic Society, Orlando, Florida.

Soraci, S. A., Chechile, R. A., Toglia, M. P., Neuschatz, J. S., Carlin, M. T., Ho, C. (2001). Does “more
        or less” hold for generative processing? Paper presented at the forty-second annual meeting of the
        Psychonomic Society, Orlando, Florida.

Lampinen, J. M. & Neuschatz, J. S. (2001). Recollections of things schematic: The influence of scripts on
      recollective experience. Paper presented at the 2001 annual meeting of the Midwestern
      Psychological Association, Chicago, Illinois.

Neuschatz, J. S., Benoit, G. E., & Payne, D.G. (2001). The truth about warnings and false memories.
       Paper presented at the forty-seventh annual meeting of the Southeastern Psychological
       Association, Atlanta, GA.

Preston, E. L., Hawkins, E. R., Goodloe, A., Lahiere, C., & Neuschatz, J. S., (2001). The effect of
        memory schemata on memory for naturalistic settings. Paper presented at the forty-seventh
        annual meeting of the Southeastern Psychological Association, Atlanta, GA.

Neuschatz, J. S, Toglia, M. P. & Lampinen, J. M. (2000). False memories for cartoon characters: “I tawt I
       taw a puddy tat’. Paper presented at the forty-first annual meeting of the Psychonomic Society,
       New Orleans, Louisiana.

Platt, R., Harsch, B., & Neuschatz, J. S (2000). The relationship among personality factors, metamemory,
         and two memory illusions. Paper presented at the forty-first annual meeting of the Psychonomic
         Society, New Orleans, Louisiana.

Lampinen, J. M., & Neuschatz, J. S. (2000). Memory Illusions and Consciousness. Towards a Science of
      Consciousness Conference, Tucson, AZ

Benoit, G. E., Payne, D.G., & Neuschatz, J. S. (2000). Identifiablity and the effect of warnings on false
        recognition. Paper presented at the seventy-first annual meeting of the Eastern Psychological
        Association, Baltimore, MD.

Platt, R. D., Walker, G. W., Neuschatz, J. S., & Smith, R. L. (2000). Individual differences in memory
         performance in the DRM false memory task. Paper presented at the seventy-first annual meeting
         of the Eastern Psychological Association, Baltimore, MD.

Juhasz, B., Jugens, H., Levine, W., Payne, D. G., & Neuschatz, J. S. (2000). Applications of the
        Expanding Rehearsal Mnemonic. Paper presented at the seventy-first annual meeting of the
        Eastern Psychological Association, Baltimore, MD.

Toglia, M. P., Neuschatz, J. S., Payne, D. G., Lampinen, J. M., & Grasso, J. M. (1999). Warning!
        Warnings may not be hazardous to your false memories. Paper presented at the fortieth annual
        meeting of the Psychonomic Society, Los Angeles, CA.

Neuschatz, J. S., Lynn, S. J., Fite, R., & Benoit, G. E. (1999). Hypnosis, ideomotor signaling and false
       memories. Paper presented at the 107th annual convention of the American Psychological
       Association, Boston, MA.


                                                                                                            13
Benoit, G. E., Payne, D. G., & Neuschatz, J. S. (1999). Reality monitoring and the effect of warnings on
        false recognition. Paper presented at the seventieth annual meeting of the Eastern Psychological
        Association, Providence, RI.

Neuschatz, J. S., Lampinen, J. M., & Payne D. G. (1999).      False memories: Does subjectively
       compelling mean perceptually similar? Paper presented at the seventieth annual meeting of the
       Eastern Psychological Association, Boston, MA.

Neuschatz, J. S., Lampinen, J. M., Batsedis, V. A., & Payne D. G. (1999). Improving name and face
       memory with expanded test type rehearsal. Paper presented at the third biennial meeting of the
       Society for Applied Research in Memory and Cognition (SARMAC), Denver, CO.

Toglia, M. P., & Neuschatz, J. S (1998). The “More is Less,” pattern of true and false memories. Paper
        presented at the thirty-ninth annual meeting of the Psychonomic Society, Dallas, Texas.

Neuschatz, J. S., Lampinen, J. M., & Payne, D. G. (1998). Effect of warnings on false memories. Paper
       presented at the 24th International Congress of Applied Psychology, San Francisco, CA.

Neuschatz, J. S., Lampinen, J. M., & Payne, D. G. (1998). The phenomenology of false memories. Paper
       presented at the tenth annual convention of the American Psychological Society, Washington,
       DC.

Neuschatz, J. S., Lampinen, J. M., & Payne, D. G. (1998). An investigation of the phenomenology of
       false memories. Paper presented sixty-ninth annual meeting of the Eastern Psychological
       Association, Boston, MA.

Lampinen, J. M., Neuschatz, J. S., & Payne, D. G. (1998). Reducing the false memory effect: When
      warnings work. Paper presented at the sixty-ninth annual meeting of the Eastern Psychological
      Association, Boston, MA.

Neuschatz, J. S., & Payne, D. G. (1997). Production loss in a collaborative recall task: A comparison of
       two mechanism. Paper presented at the sixty-eighth annual meeting of the Eastern Psychological
       Association, Washington, DC.

Toglia, M. P., Neuschatz, J. S., & Pyscynski, T. A. (1997). Pictorial vs. verbal representations and the
        creation of false memories. Paper presented at the sixty-eighth annual meeting of the Eastern
        Psychological Association, Washington, DC.

Toglia, M. P., & Neuschatz, J. S (1997). The impact of warnings on accurate and false recollections of a
        story. Paper presented at the ninth annual convention of the American Psychological Society,
        Washington, DC.

Toglia, M. P., & Neuschatz, J. S. (1997). Are all memories created equal? Paper presented second
        biennial meeting of the Society for Applied Research in Memory and Cognition (SARMAC),
        Toronto, CA.

Toglia, M. P., & Neuschatz, J. S. (1997). False memories: Are pictures really worth a thousand words?
        Paper presented at the thirty-eighth annual meeting of the Psychonomic Society, Philadelphia,
        PA.



                                                                                                           14
Neuschatz, J. S., & Payne, D. G. (1996). The influence of warnings and encoding instructions on the
       magnitude on the false memory effect. Paper presented at the sixty-seventh annual meeting of the
       Eastern Psychological Association, Philadelphia, PA.

Neuschatz, J. S., & Payne, D. G. (1996). The effect of rehearsal difficulty on long-term recall. Paper
       presented at the eighth annual convention of American Psychological Society, San Francisco, CA.

Toglia, M. P., & Neuschatz, J. S. (1996). The influence of word concreteness on false memories. Paper
        presented at the eighth annual convention of the American Psychological Society, San Francisco,
        CA.

Toglia, M. P., Neuschatz, J. S., Goodwin, K. A. (1996). Gist representations and the production of false
        memories. Paper presented at the second International Conference in Memory, Padua, Italy.

Toglia, M. P., & Neuschatz, J. S. (1996). False memories: Where does encoding opportunity fit into the
        equation. Paper presented at the thirty-seventh annual meeting of the Psychonomic Society,
        Chicago, IL.

Neuschatz, J. S., Toglia, M. P., & Neuschatz, J. S. (1995). The child witness: Resistance to suggestibility
       over time. Paper presented at the sixty-sixth annual meeting of the Eastern Psychological
       Association, Boston, MA.

Neuschatz, J. S., & Payne, D. G. (1995). The influence of rehearsal schedule on long-term memory.
       Paper presented at the sixty-sixth annual meeting of the Eastern Psychological Association,
       Boston, MA.

Payne, D. G., Blackwell, J. M., & Neuschatz, J. S., (1995). Creating false memories: Remembering
       items and sources of information for non-existent events. Paper presented at the sixty-sixth annual
       meeting of the Eastern Psychological Association, Boston, MA.

Payne, D. G., Neuschatz, J. S., & Wenger, M. J., (1995). Cued recall hypermnesia: Intralist vs. extralist
       cues and rhyme vs. semantic cues. Paper presented at the annual meeting of the Midwestern
       Psychological Association, Chicago, IL.

Payne, D. G., & Neuschatz, J. S., (1995). Cued recall hypermnesia for categorically related words. Paper
       presented at the seventh annual convention of the American Psychological Society, New York,
       NY.

Toglia, M. P., Goodwin, K. A., Lyon, M. L., & Neuschatz, J. S. (1995). False memory in list recall: The
        role of depth of processing. Paper presented at the seventh annual convention of the American
        Psychological Society, New York, NY.

Payne, D. G., Neuschatz, J. S., Elie, C. J., & Blackwell, J. M. (1995). False memory: Empirical
       demonstrations and practical implications. Paper presented at the first biennial meeting of the
       Society for Applied Research in Memory and Cognition (SARMAC), Vancouver, Canada.

Toglia, M. P., Neuschatz, J. S., Goodwin, K. A., & Lyon, M. L., (1995). Thematic abstraction and the
        creation of false memories. Paper presented at the first biennial meeting of the Society for
        Applied Research in Memory and Cognition (SARMAC), Vancouver, Canada.



                                                                                                           15
Payne, D. G., Blackwell, J. M., Elie, C. J., & Neuschatz, J. S. (1995). False memory effect in recall and
       recognition. Paper presented at the thirty-sixth annual meeting of the Psychonomic Society, Los
       Angeles, CA.

Toglia, M. P., Neuschatz, J. S., Goodwin, K. A., & Lyon, M. L. (1995). The influence of delayed recall
        on false memories. Paper presented at the thirty-sixth annual meeting of the Psychonomic
        Society, Los Angeles, CA.

Toglia, M. P., Neuschatz, J. S., Lyon, M. L., Gilbert, J. L., & Von Bergen, H. A. (1995). The influence or
        organization and delayed recall on illusory memories. Paper presented at the sixty-sixth annual
        meeting of the Eastern Psychological Association, Philadelphia, PA.

Neuschatz, J. S., & Starzec, J. (1994). The effects of selective attention on a modified version of the
       Stroop color-word task. Paper presented at the sixty-fifth annual meeting of the Eastern
       Psychological Association, Providence, RI.

Toglia, M. P., Neuschatz, J. S., Hembrooke, H., & Ceci, S. J. (1994). The influence of misleading
        postevent information on children’s memory: Is it more widespread than we thought? Paper
        presented at the Third Practical Aspects of Memory Conference, Arlington, VA.

Toglia, M. P., Payne, D. G., Anastasi, J. S., & Neuschatz, J. S., (1994). Recognition accuracy and
        memory impairment: A meta-analysis. Paper presented at the American Psychology-Law Society
        conference, Santa Fe, NM.

Neuschatz, J. S., & Neuschatz, J. S. (1993). The effects of sports motivations on individual and team
       performance. Paper presented at the sixty-fourth annual meeting of the Eastern Psychological
       Association, Arlington VA.

Dissertation

Neuschatz, J. S. (1999). The phenomenological characteristics of false memories.

Thesis

Neuschatz, J. S. (1992). The influence of misleading postevent information on children’s memory: Is it
       more widespread than we thought?


Research Interests

         Memory for complex events
         Phenomenology of memory
         Eyewitness memory
         False memories
         Applied cognitive psychology
         Psychology and the law
         Collaborative recall
         Mnemonic devices




                                                                                                          16
Teaching Experience

Courses Taught
       Graduate
               Cognitive Psychology
               Statistics for Experimental Methods
               Psychology and Law

        Undergraduate
               Psychology and Law
               Cognitive Psychology
               Laboratory in Cognitive Psychology
               Sensation and Perception
               Laboratory in Sensation and Perception
               Introductory Psychology
               Statistical Analysis and Design
               Research Methods in Psychology
               Learning

Professional Affiliations

        American Psychological Association
        American Psychology-Law Society (APA Division 41)
        Psychonomics (Associate Member)
        Southeastern Psychological Association
        American Psychological Society
        Society for Applied Research in Memory and Cognition (SARMAC)

Professional Service
North American Editor, Psychology, Crime, and Law, as of 2017
Editorial Board, Law and Human Behavior, 2008-2017
        Ad Hoc Reviewer
                Memory
                Memory & Cognition
                Applied Cognitive Psychology
                Psychonomic Bulletin and Review
                Acta Psychologia
                Journal of Experimental Psychology: Learning, Memory, and Cognition
                Canadian Journal of Experimental Psychology
        2008 American Psychology-Law Society Conference Program Co-Chair
        Expert Testimony on the Psychology of Eyewitness Memory in criminal and military trials




                                                                                                  17
